867 F.2d 1062
48 Fair Empl.Prac.Cas.  1608,49 Empl. Prac. Dec. P 38,655Johnnie GILBERT, Horace Walters, Andrew Lockhart, and BillyO'Donald, Appellants/Cross-appellees,v.The CITY OF LITTLE ROCK, ARKANSAS;  The Civil ServiceCommission of the City of Little Rock, Arkansas;  Walter E."Sonny" Simpson, individually and in his official capacityas Chief of Police of the City of Little Rock, Arkansas;and Carlton E. McMullin, individually and in his officialcapacity as City Manager of the City of Little Rock,Arkansas, Appellees/Cross-appellants,Julius Bryant, Jack Matlock, Mixie Alexander, Jesse Briscoe,Grady Anthony, Marcella Wilson, and LarryBazzelle, Intervenors-Below.
Nos. 87-2128, 87-2189.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 8, 1988.Decided Jan. 27, 1989.

Appeals from United States District Court for the Eastern District of Arkansas;  Elsijane Trimble Roy, Judge.
Prior report:  8 Cir., 799 F.2d 1210.
Before LAY, Chief Judge, HEANEY,* McMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG, BOWMAN, WOLLMAN, MAGILL, and BEAM, Circuit Judges, en banc.
PER CURIAM.


1
The order of the district court1 awarding appellants expert witness fees as expenses under 42 U.S.C. Sec. 1988 at the statutory rate of $30 per day, 28 U.S.C. Sec. 1821, for a total award of $900.00,2 is affirmed by the vote of an equally divided court.


2
The remaining issues are remanded to the original panel for decision.



*
 The HONORABLE GERALD W. HEANEY assumed senior status on January 1, 1989


1
 The Honorable Elsijane T. Roy, United States District Judge for the Eastern District of Arkansas


2
 Gilbert v. City of Little Rock, No. LR-C-78-340, slip op. at 9-10 (E.D.Ark. Aug. 7, 1987) (order), citing Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 107 S.Ct. 2494, 96 L.Ed.2d 385 (1987)